Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9 January 2020.  In virtue of this communication, claims 1-18 are currently presented in the instant application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weakly (Publication No.: US 2012/0262618 A1, herein known as Weakly).
With respect to claim 1, Weakly discloses an electronic device, comprising: 
a first housing, comprising a through hole (back housing 28 with through hole 43; Fig. 2, [0045]); 
a second housing, connected to the first housing, the second housing comprising an arc edge (front housing 20; arc edges on all four corners); 
an accommodating space, formed between the first housing and the second housing, the accommodating space comprising an arc area having a position corresponding to the arc edge (interior of the hinged casings with arc edges on all four corners); and 
a lens module, located in the accommodating space and having a shape corresponding to the accommodating space, the lens module comprising (cell phone 40; Fig. 2; [0045]): 
a bottom case (bottom of housing, the side facing away from the page in Fig. 2); 
a side case, connected to the bottom case, the side case comprising an inclined surface area provided in the arc area (side portions of cell phone having arc corners on all four sides, or solely the side that connects to the electrical dock 36; Fig. 2); 
a top case, connected to the side case, the top case comprising a top opening aligned with the through hole (top cover of housing with aperture 42 which is aligned with the through hole 43; Fig. 2 [0045]); 
an internal space, formed between the bottom case, the side case and the top case (interior of cell phone); and 
a photography unit, located in the internal space and aligned with the top opening (camera 42 of cell phone 40; [0045]).
It should be noted that even if Applicant considers the distinct surfaces of the cell phone to not be distinct “cases”, making integral or separable has been held to be an obvious variant of the prior art and it would be inherent if not obvious that the interior components cannot be inserted into the case without at least one of the portions, particularly the bottom and top cases, being removable.

With respect to claim 2, Weakly further discloses a device wherein the lens module further comprises at least one power connecting member provided at the side case (electronic dock 36 connection location as known in iphones, for instance).

With respect to claim 3, Weakly further discloses a device wherein the side case further comprises a bevel angle area, in which the at least one power connecting member is provided (either the two corners can be considered bevel angle areas, or the docking portion itself as seen in Fig. 3 where small bevels are seen to the inserting member).

With respect to claim 4, Weakly further discloses a device wherein the side case further comprises a recessed area, in which the at least one power connecting member is provided (power docking insertion port is recessed as the port is inserted into the casing; Figs. 2, 3).

With respect to claim 5, Weakly further discloses a device wherein the side case further comprises a first short side, the first side has a first short side center line, and the top opening is deviated from the first short side center line (the top opening is not along the center line of any of the four sides as the top opening is in the upper left corner of the top case; Fig. 2).

With respect to claim 6, Weakly further discloses a device wherein the side case further comprises a first short side, the first short side has a first short side center line, and the top opening is located on the first short side center line (the top opening is not along the center line of any of the four sides as the top opening is in the upper left corner of the top case; Fig. 2).

With respect to claim 7, Weakly further discloses a device further comprising: a screen module, located between the first housing and the second housing and close to the lens module (touchscreen of cell phone [0025]).

With respect to claims 10-15, see rejections of claims 1-7 above.  The difference in claims is in the preamble of claim 10, which is a rewording of the preamble of claim 1.  For brevity, these claims will not be rejected in an identical fashion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 17-18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Weakly as applied to claim 1 above, and further in view of Weng (Publication No.: US 2020/0218131 A1, herein known as Weng).
With respect to claim 8, Weakly does not disclose a device wherein the lens module further comprises an actuator and a blocking piece; the actuator is located in the internal space and is electrically driven to move along a first direction or a second direction; the blocking piece is located next to the top opening and is linked with the actuator; when the actuator moves along the first direction, the actuator drives the blocking piece to move to a first position so as to block the photography unit; when the actuator moves along the second direction, the actuator drives the blocking piece to move to a second position such that the photography unit is exposed to an exterior from the top opening (no features of the camera are shown).
Weng teaches a privacy shutter for a camera in a smartphone ([0002]) which uses an actuator (magnetic element 13; [0010], [0012]) driven to move along a first direction or a second direction (rotating the shaft), and comprising a blocking piece (plate 20) located next to the top opening (“next to” is nebulous and considered to meet as the shutter needs to be placed between the aperture opening and the imaging unit to function) and is linked and driven by the actuator to rotate the shutter blade to block or expose the photography unit ([0002], [0015], claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Weakly by utilizing a smartphone with the privacy function of Weng in order to give a user the privacy function desired in Weng and capable of being put into any smartphone such as those capable of being placed within the housing of Weakly.

With respect to claim 9, the combination of Weakly and Weng further discloses a device wherein the blocking piece further comprises a pivotal portion (connection between plate 20 and shaft 12; Figs. 3-4 shows pivoting), the pivotal portion is mutually pivotally connected to the top case (connected in the broadest reasonable interpretation can include the top casing of the device shown in Weng being connected to the top case of Weakly, as the opening 11 of Weng is designed to be aligned with the aperture 42 of Weakly), the actuator comprises a connecting portion, and the connecting portion is connected to the blocking piece (shaft 12 of Weng); when the actuator is electrically driven, the actuator drives the blocking piece to rotate between the first position and the second position relative to the top case (Figs. 3-4 of Weng).

With respect to claims 17 and 18, see rejections of claims 8 and 9 above, as the limitations are functionally identical and for brevity will not be rejected in an identical fashion.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (Patent No.: US 10,852,623 B2) discloses a diaphragm module for a smartphone.
Ide (Publication No.: US 2019/0109166 A1) discloses a camera designed to be placed inside a housing.
Clearman (Patent No.: US 9,661,197 B2) teaches a camera case with a battery pack attachment on the side surface of the camera to be placed between two housings of a waterproof casing.
Jerby et al. (Patent No.: US 10,884,321 B2) discloses a folding camera module for a smartphone with a housing designed to be miniaturized.
D’Acquisto (Publication No.: US 2019/0212637 A1) discloses a housing for surrounding an interior camera with a form designed to fit the shape of the interior camera.
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/12/2021